Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on September 9, 2022 is acknowledged.  The traversal is on the ground(s) that:
The Office has provided no indication as to why the claims of Groups I-IV do not encompass overlapping subject matter. Nor has the Office provided any indication as to why the methods of Groups I-IV have a different mode of operation. Because the Office has not carried its burden to establish that the groups of claims as identified by the Office are distinct, Applicants submit that the restriction requirement is improper. 
The Office has provided no indication as to why there would be a serious search and examination burden for Groups I-IV classified to two groups under the same subclass, and why there would be a serious search and examination burden for Groups I, III and IV classified in the same group. Nor has the Office provided any reasons or examples as to why the inventions have acquired a separate status in the art, and why a prior art applicable to one invention would not likely be applicable to another invention. 
This is not found persuasive because Leduc a et al. (US Patent No. 3,342,717) teaches propane which is neither ethanol, a hydroxy-alkane or methane. 
The method of Group II requires an anion exchange membrane in the reactor, ethanol in 

the solution and producing 2-chloroethanol at the anode which is a different search and prior art rejection. The method of Group III does not require a membrane in the reactor, a hydroxy-alkane in the solution and producing a halogenated hydroxy-alkane at the anode which is another search and prior art rejection. The method of Group IV requires an ion exchange membrane in the reactor, methane as a reactant and producing a halogenated intermediate at the anode which is a different search and prior art rejection.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 18-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on December 8, 2021.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1
	line 5, the word -- and -- should be inserted after the word “water,”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14
	line 1, it appears that “a voltage” is further limiting the potential recited in claim 1, line 
6. However, it is unclear as to whether it is. If not, then what is their relationship?

Claim 15
	line 1, it appears that “a voltage” is further limiting the potential recited in claim 1, line 6. However, it is unclear as to whether it is. If not, then what is their relationship?

Claim 16
	lines 1-2, it appears that the “from about 0.001 M alkane and/or hydroxy-alkane to about 5.0 M alkane and/or hydroxy-alkane” is further limiting the reactant recited in claim 1, lines 4-5. However, the claim language is unclear as to whether it is.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Leduc (US Patent No. 3,342,717).
Regarding claim 1, Leduc teaches a method of making hydroxy-alkanes, alkenes, and/or 
epoxides, the method comprising:
• in a reactor (= the cell) [col. 21, line 53] comprising an anode (= porous hollow anode blades 14) [col. 21, lines 56-57] and a cathode (= cathode tubes 27) [col. 21, line 62] separated by an ion exchange membrane (= a diaphragm formed of polytetrafluoroethylene) [col. 8, lines 5-13], and containing a reactant selected from the group consisting of an alkane and a hydroxy-alkane (= a refinery stream of propylene rich gas containing 90 mol percent propylene and 10 mol percent propane is used as the olefin reactant and is charged to olefin inlet 18) [col. 22, lines 24-28]; and a solution comprising water, halogen ions (= in operation aqueous electrolyte 
solution comprising a metal halide is supplied) [col. 3, lines 6-11], and; 
(a) applying a potential across the anode and the cathode (= the resulting potential drop across call terminals 24) [col. 22, lines 35-36] such that a halogenated intermediate is produced

at the anode as an anolyte (= propylene chlorohydrin is produced in the anolyte which is at an acid pH) [col. 22, lines 36-38] and hydroxyl ions are produced at the cathode as a catholyte (= water is electrolyzed at the cathodic surface to form hydroxyl ion and molecular hydrogen) [col. 3, lines 51-54]; and 
(b) combining the anolyte and the catholyte to yield a hydroxy-alkane and/or an alkene 
when the reactant comprises an alkane and an epoxide when the reactant comprises a hydroxy-alkane (= propylene chlorohydrin is produced in the anolyte which is at an acid pH and is circulated to cathode compartments 37 within cathodes 27, and peripheral cathode compartment 39, by the direction of flow of the aqueous medium, passing through the diagram on the cathodic foraminous surfaces. The propylene chlorohydrin reacts in the cathode vicinity which is at an alkaline pH to form propylene oxide.) [col. 22, lines 36-44].
	Regarding claim 2, Leduc teaches that wherein the anode, or the cathode, or both the anode and the cathode are polarizable electrodes (= the cathode and anode terminals which supply current to cathode distributing plate 12 and anode current distributing plate 69, respectively) [col. 12, lines 8-11].
	Regarding claim 5, Leduc teaches wherein the alkane, if present, comprises a C1-C12- alkane and the hydroxy-alkane, if present, comprises a hydroxy-C2-C12-alkane (= a refinery stream of propylene rich gas containing 90 mol percent propylene and 10 mol percent propane is used as the olefin reactant) [col. 22, lines 24-28].
Regarding claim 6, Leduc teaches wherein the wherein the alkane, if present, comprises a C1-C6-alkane and the hydroxy-alkane, if present, comprises a hydroxy-C2- C6-alkane  (= a 

refinery stream of propylene rich gas containing 90 mol percent propylene and 10 mol percent propane is used as the olefin reactant) [col. 22, lines 24-28].
Regarding claim 7, Leduc teaches wherein the hydroxy-alkane, if present, comprises a 1-hydroxy-C2-C12-alkane (= a contingent limitation) [MPEP § 2111.04(II)].
Regarding claim 8, Leduc teaches wherein the hydroxy-alkane, if present, comprises a 1-hydroxy-C2-C6-alkane (= a contingent limitation) [MPEP § 2111.04(II)].
Regarding claim 9, Leduc teaches wherein the halogen ions are selected from the group consisting of chloride ions and bromide ions (= X being any of the halogens, usually chlorine) [col. 3, lines 32-35].
Regarding claim 10, Leduc teaches wherein the halogen ions are chloride ions (= X being any of the halogens, usually chlorine) [col. 3, lines 34-35].
Regarding claim 11, Leduc teaches wherein the halogen ions are bromide ions (= X being any of the halogens) [col. 3, lines 34-35].
	Regarding claim 12, Leduc teaches wherein the method occurs within a temperature range of about 20 to about 100 °C. (= thus the cell is operated at an average temperature of about 125o F. (= 51.7o C)) [col. 22, lines 22-23].
Regarding claim 13, Leduc teaches wherein the method occurs within a temperature 
range of about 20 to about 80 °C. (= thus the cell is operated at an average temperature of about 125o F. (= 51.7o C)) [col. 22, lines 22-23].

If not anticipated, then the invention as a whole would have been obvious to one having 

ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leduc (US Patent No. 3,342,717) as applied to claims 1-2 and 5-13 above, and further in view of Chung et al. (“Mechanism of Chlorine-Mediated Electrochemical Ethylene Oxidation in Saline Water,” ACS Catalysis (2020 Nov 17), Vol. 10, No. 23, pp. 14015-14023).
Leduc is as applied above and incorporated herein.
	Regarding claim 3, Leduc teaches wherein the anode comprises a material selected from the group consisting of boron-doped diamond (BDD), tetrahedral amorphous carbon, 
tetrahedral amorphous carbon nitride, and platinum (= platinum) [col. 8, lines 40-52].

The method of Leduc differs from the instant invention because Leduc does not disclose wherein the cathode comprises a material selected from the group consisting of boron-doped diamond (BDD), tetrahedral amorphous carbon, tetrahedral amorphous carbon nitride, and platinum.
	Leduc teaches that water is electrolyzed at the cathodic surface to form hydroxyl ion and molecular hydrogen, the catholyte therefore being alkaline (col. 3, lines 52-54).
	Chung teaches the electrolysis of H2O at a Pt cathode (page 14015, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode described by Leduc with wherein the cathode comprises a material selected from the group consisting of boron-doped diamond (BDD), tetrahedral amorphous carbon, tetrahedral amorphous carbon nitride, and platinum because considering that Leduc is silent as to the specific cathode material, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the cathode material through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
Chung teaches that electrolyzing water at a Pt cathode forms hydroxyl ion (OH-) and 

molecular hydrogen (H2) [page 14015, abstract; and page 14016, Fig. 1(C)).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 17, the method of Leduc differs from the instant invention because Leduc does not disclose wherein the solution comprises from about 0.1 M to about 2.0 M halogen ions.
Leduc teaches that MX is used to typically illustrate one group of suitable metal halides, M being an alkali metal such as, for example, sodium, and X being any of the halogens, usually chlorine (col. 3, lines 32-35).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the solution described by Leduc with wherein the solution comprises from about 0.1 M to about 2.0 M halogen ions because considering that Leduc is silent as to the specific concentration of the halogen ions, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the concentration of the halogen ions through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is 

obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
Furthermore, Leduc teaches brine containing 0.75 pound of dissolved sodium chloride per gallon of water (col. 22, lines 4-5).
Chung teaches a simulated seawater electrolyte - 0.6 M sodium chloride (page 14017, “2. EXPERIMENTAL METHODS”).

II.	Claim(s) 4 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leduc (US Patent No. 3,342,717) as applied to claims 1-2 and 5-13 above, and further in view of WO 2021-195746 (‘746).
	Leduc is as applied above and incorporated herein.
	Regarding claim 4, the method of Leduc differs from the instant invention because Leduc does not disclose wherein the ion exchange membrane is an anion exchange membrane.
	WO ‘746 teaches that:
	The final step (Equation 4) involves addition of alkali (OH-), which then reacts with ethylene chlorohydrin to yield the desired ethylene oxide and regenerate Cl- (33): the hydrogen evolution reaction (Fig. 8A) at the cathode during electrolysis generates the OH- needed to do this. In this electrochemical system, an AEM is used, which prevents complete mixing of the catholyte and the anolyte. Consequently, at the end of electrolysis, the pH of the catholyte becomes alkaline with a pH value of 13.8. This means that by merging the catholyte and anolyte output streams (performed post electrolysis), ethylene oxide can be generated from the reaction between ethylene chlorohydrin and OH- (Fig. 2C). It can be noted that in principle, a cation exchange membrane 

would be better in preventing crossover of OH- (Fig. 8B). However, this leads to a continuous decrease in electrolyte (anolyte) conductivity during operation, resulting in lowered performance (see Fig. 8C) [pages 12-13, [0051]].

	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the ion exchange membrane described by Leduc with wherein the ion exchange membrane is an anion exchange membrane because in an electrochemical system using an AEM, complete mixing of the catholyte and the anolyte is prevented which means that by merging the catholyte and anolyte output streams (performed post electrolysis), ethylene oxide can be generated from the reaction between ethylene chlorohydrin and OH-.
	Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 14, the method of Leduc differs from the instant invention because Leduc does not disclose wherein step (a) comprises applying a voltage of from about 0.8 V to about 4.0 V vs Ag/AgCI.
	WO ‘746 teaches Ag/AgCI (3.0 M KCI) as the reference electrode (Fig. 7). The faradaic efficiency to ethylene oxide is 70%, the cell operating voltage is 3.0 V and the total operating current density is 300 mA/cm2 (page 21, [0073]).


    PNG
    media_image1.png
    305
    648
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified step (a) described by Leduc with wherein 
step (a) comprises applying a voltage of from about 0.8 V to about 4.0 V vs Ag/AgCI because considering that Leduc is silent as to the specific voltage, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the voltage through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	WO ‘746 teaches that a cell operating voltage of 3.0 V produces oxiranes from olefin reactants.
	Regarding claim 15, the method of Leduc differs from the instant invention because 

Leduc does not disclose wherein step (a) comprises applying a voltage of from about 1.8 V to about 2.3 V.
WO ‘746 teaches Ag/AgCI (3.0 M KCI) as the reference electrode (Fig. 7). The faradaic efficiency to ethylene oxide is 70%, the cell operating voltage is 3.0 V and the total operating current density is 300 mA/cm2 (page 21, [0073]).

    PNG
    media_image1.png
    305
    648
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified step (a) described by Leduc with wherein step (a) comprises applying a voltage of from about 1.8 V to about 2.3 V because considering that Leduc is silent as to the specific voltage, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the voltage through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 

1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	WO ‘746 teaches that a cell operating voltage of 3.0 V produces oxiranes from olefin reactants.
Regarding claim 16, the method of Leduc differs from the instant invention because 
Leduc does not disclose wherein the solution comprises from about 0.001 M alkane and/or hydroxy-alkane to about 5.0 M alkane and/or hydroxy-alkane.
Leduc teaches a refinery stream of propylene rich gas containing 90 mol percent propylene and 10 mol percent propane is used as the olefin reactant and is charged to olefin inlet 18 (col. 22, lines 24-28).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the solution described by Leduc with wherein the solution comprises from about 0.001 M alkane and/or hydroxy-alkane to about 5.0 M alkane and/or hydroxy-alkane because it has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not 

inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 
F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Li et al. (“Selective Chloride-Mediated Neat Ethanol Oxidation to 1,1-Diethoxyethane via an Electrochemically Generated Ethyl Hypochlorite Intermediate,” Journal of the American Chemical Society (2021 Sep 23), Vol. 143, No. 39, pp. 15907-15911) is cited to teach that chloride mediates ethanol oxidation to 1,1-diethoxyethane (DEE) through an electrochemically generated ethyl hypochlorite (EtOCl) intermediate (page 15909, left column, lines 17-29).
	Lyalin et al. (“Electrochemical Halogenation of Organic Compounds,” Russian Journal of Electrochemistry (2013 Jun), Vol. 49, No. 6, pp. 497-529) is cited to teach the electrochemical chlorination of methanol (page 505, “4. Alcohols, Carbonyl Compounds, Acids, and Their Derivatives”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        October 5, 2022